     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 1 of 34




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


KIMBERLY LOSADA,                              3:20-CV-00068-BR

          Plaintiff,                          OPINION AND ORDER

v.

CLATSOP COUNTY,

          Defendant.


DAMIEN T. MUNSINGER
RUSSELL GEORGE GOMM
Klein Munsinger LLC
1215 S.E. 8th Avenue
Suite F
Portland, OR 97214-3497
(503) 568-1078

          Attorneys for Plaintiff

ANDREW D. CAMPBELL
Heltzel Williams, PC
P.O. Box 1048
Salem, OR 97308
(503) 585-4422

          Attorneys for Defendant


1 - OPINION AND ORDER
         Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 2 of 34




BROWN, Senior Judge.

     This matter comes before the Court on Defendant’s Motion

(#8) to Dismiss Plaintiff’s First Amended Complaint.                 The Court

concludes the record is sufficiently developed such that oral

argument would not be helpful to resolve this Motion.                 For the

reasons that follow, the Court GRANTS Defendant’s Motion to

Dismiss.     The Court also GRANTS Plaintiff leave to file a Second

Amended Complaint no later than June 8, 2020, to cure the

deficiencies set out in this Opinion and Order.



                                   BACKGROUND

     The following facts are taken from Plaintiff’s First Amended

Complaint and the parties’ filings related to Defendant’s Motion

to Dismiss and are taken as true unless otherwise noted.

     On July 5, 2005, Plaintiff Kimberly Losada began working for

Defendant Clatsop County as a staff assistant in the Parole and

Probation Division.

     At some point in 2011 the Clatsop County Sheriff’s Office

“took over the Clatsop County Parole and Probation Division” and

Lieutenant Kristen Hanthorn “became [Plaintiff’s] supervisor.”1

First Am. Compl. at ¶ 10.         Plaintiff alleges Lieutenant Hanthorn



     1
       Plaintiff alleges her “immediate supervisor” in August
2018 was Lisa Griggs. It is unclear when Griggs became
Plaintiff’s immediate supervisor.

2 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 3 of 34




          began to subject [Plaintiff] to serious bullying
          and harassment. Lt. Hanthorn treated [Plaintiff]
          . . . not just unprofessionally but was
          intentionally and maliciously abusive.
          Lt. Hanthorn continually spoke to [Plaintiff]
          demeaningly and dismissively and spoke
          derogatorily of [Plaintiff] to her o-workers.
          Lt. Hanthorn fabricated excuses to criticize
          [Plaintiff’s] work and falsely accused her of
          policy violations. When [Plaintiff] asked
          Lt. Hanthorn valid questions regarding procedures
          or projects, Lt. Hanthorn would tell her that her
          questions were “stupid” or “dumb” and react with
          eye-rolling and heavy sighs. Lt. Hanthorn made
          disparaging and belittling comments against
          [Plaintiff] based on Ms. Losada’s gender and sex,
          including that [Plaintiff] was “high maintenance,”
          that [Plaintiff] dressed “too sexy” for her job,
          and that women like [Plaintiff] did not belong in
          law enforcement.

First Am. Compl. at ¶¶ 10-11.      Plaintiff alleges Lieutenant

Hanthorn subjected her to “hostile, malicious, demeaning, and

sexist treatment at close range, on a daily basis, for years.”

First Am. Compl. at ¶ 12.

     In 2014 Plaintiff filed a complaint with her employer

“regarding Lt. Hanthorn’s abuse.”      First Am. Compl. at ¶ 14.

Plaintiff alleges an investigation by the Clatsop County Human

Resources Department “confirmed the truthfulness of [Plaintiff’s]

complaints,” and Lieutenant Hanthorn “was chastised and was

induced to mouth an apology to [Plaintiff] for her horrible

treatment of her.”   Id.

     Plaintiff alleges Lieutenant Hanthorn’s behavior improved

“for a short time,” but she “soon returned to her prior bullying

and abusive treatment of” Plaintiff.       First Am. Compl. at ¶ 15.

3 - OPINION AND ORDER
        Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 4 of 34




        In August 2018 Lieutenant Hanthorn accused Plaintiff of

misreporting her clock-in time.         Plaintiff complained “to her

immediate supervisor, Lisa Griggs, of Lieutenant Hanthorn’s false

accusation that she had mis-reported her clock-in time.”                 First

Am. Compl. at ¶ 17.      Griggs reviewed security camera footage and

found Plaintiff had not done so.         On August 29, 2018, Plaintiff

filed a written complaint with the Clatsop County Human Resources

Department about Lieutenant Hanthorn’s allegation that Plaintiff

had misreported her clock-in time “and a long line of other

incidents of Lt. Hanthorn’s ongoing harassment.”               Id.   Plaintiff

alleges the Human Resources department investigated and concluded

Plaintiff’s “complaints were well-founded and that Lt. Hanthorn

had engaged in egregious unprofessional, abusive, and gender-

biased behavior.”      First Am. Compl. at ¶ 18.         Lieutenant Hanthorn

was directed to avoid Plaintiff “unless there was a business need

to interact with her,” but she did not obey that directive and

“intensified her harassment of” Plaintiff.            Id. at ¶¶ 18-19.

        Plaintiff ended her employment with Defendant on August 30,

2019.

        On January 13, 2020, Plaintiff filed a Complaint in

this Court against Clatsop County and Lieutenant Hanthorn

alleging claims for sex discrimination in violation of

Title VII, 42 U.S.C. § 2000e-2(a), and Oregon Revised Statutes

§ 659A.030(1)(a)-(b); retaliation in violation of Oregon Revised


4 - OPINION AND ORDER
        Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 5 of 34




Statutes § 659A.030(1)(f); aiding and abetting unlawful

employment practices in violation of Oregon Revised Statutes

§ 659A.030(1)(g); and whistleblower retaliation in violation of

Oregon Revised Statutes § 659A.203.

        On February 19, 2020, before Defendants filed an Answer,

Plaintiff filed a First Amended Complaint in which she

brings claims only against Clatsop County for Title VII,

42 U.S.C. § 2000e-2(a), and Oregon Revised Statutes

§ 659A.030(1)(a)-(b); retaliation in violation of Oregon

Revised Statutes § 659A.030(1)(f); and whistleblower

retaliation in violation of Oregon Revised Statutes § 659A.203.

        On March 11, 2020, Defendant filed a Motion to Dismiss

Plaintiff’s First Amended Complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim.

        The Court took this matter under advisement on April 8,

2020.



                                  STANDARDS

             To survive a motion to dismiss, a complaint must
             contain sufficient factual matter, accepted as
             true, to “state a claim to relief that is
             plausible on its face.” [Bell Atlantic v.
             Twombly, 550 U.S. 554,] 570, 127 S. Ct. 1955
             [(2007)]. A claim has facial plausibility when
             the plaintiff pleads factual content that allows
             the court to draw the reasonable inference that
             the defendant is liable for the misconduct
             alleged. Id. at 556. . . . The plausibility
             standard is not akin to a “probability
             requirement,” but it asks for more than a sheer

5 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 6 of 34




             possibility that a defendant has acted unlawfully.
             Ibid. Where a complaint pleads facts that are
             “merely consistent with” a defendant's liability,
             it “stops short of the line between possibility
             and plausibility of ‘entitlement to relief.’” Id.
             at 557, 127 S. Ct. 1955 (brackets omitted).

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).            See also Bell

Atlantic, 550 U.S. at 555-56.      The court must accept as true the

allegations in the complaint and construe them in favor of the

plaintiff.    Novak v. U.S., 795 F.3d 1012, 1017 (9th Cir. 2015).

     "In ruling on a 12(b)(6) motion, a court may generally

consider only allegations contained in the pleadings, exhibits

attached to the complaint, and matters properly subject to

judicial notice."     Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

2012)(citation omitted).     A court, however, "may consider a

writing referenced in a complaint but not explicitly incorporated

therein if the complaint relies on the document and its

authenticity is unquestioned."      Swartz v. KPMG LLP, 476 F.3d 756,

763 (9th Cir. 2007)(citation omitted).



                               DISCUSSION

     As noted, Defendant moves to dismiss Plaintiff’s First

Amended Complaint for failure to state a claim.

I.   Plaintiff’s First and Second Claims for Sex Discrimination
     in Violation of Title VII and Oregon Revised Statutes
     § 659A.030(1)(a)-(b)

     Defendant moves to dismiss Plaintiff’s First and Second



6 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 7 of 34




Claims for sex discrimination in violation of Title VII and

Oregon Revised Statutes § 659A.030(1)(a)-(b) on the ground that

Plaintiff fails to state a claim.

     “‘Claims brought under . . . Oregon Revised Statutes

§ 659A.030 are analyzed under the same legal standards’ as

those brought pursuant to Title VII.”         Wilkins v. Brandman

Univ., No. 3:17-CV-01099-BR, 2019 WL 3558172, at *8 (D. Or.

Aug. 5, 2019)(quoting Gollah v. City of Millersburg, No. 6:18-

CV-01412 -MC, 2018 WL 6183268, at *2 (D. Or. Nov. 27, 2018)).

See also Dawson v. Entek Int’l, 630 F.3d 928, 935 (9th Cir. 2011)

(affirming the district court’s conclusion that “[b]ecause the

Oregon Revised Statutes § 659A.030 was modeled after Title VII,

plaintiff's state and federal gender discrimination claims can be

analyzed together.”).

     Plaintiff alleges in her First Claim that Defendant violated

Title VII when

          Defendant acted against Plaintiff as alleged
          herein under circumstances in which Defendant did
          not and would not have acted similarly as against
          similarly situated male employees.

          Defendant, through its agent, harassed Plaintiff
          based on Plaintiff’s sex and thereby created a
          work environment that was hostile towards and
          discriminated against Plaintiff in the terms and
          conditions of her employment based on sex.

First Am. Compl. at ¶¶ 25-26.      In her Second Claim Plaintiff

alleges Defendant violated Oregon Revised Statutes

§ 659A.030(1)(a)-(b) when

7 - OPINION AND ORDER
      Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 8 of 34




          Defendant, through its agent, harassed Plaintiff
          based on Plaintiff’s sex and thereby created a
          work environment that was hostile towards and
          discriminated against Plaintiff in the terms and
          conditions of her employment based on sex.

          Defendant’s permitting and failure to address,
          halt, or remedy Lt. Hanthorn’s harassment of
          Plaintiff based on Plaintiff’s sex further created
          a work environment that was hostile towards and
          discriminated against Plaintiff in the terms and
          conditions of her employment based on sex.

First Am. Compl. at ¶¶ 34-35.

     Although it is not entirely clear from Plaintiff’s

allegations, it appears she is asserting claims for both

disparate treatment and hostile work environment in violation of

Title VII and Oregon statutes.

     A.   Plaintiff’s First and Second Claims for Disparate
          Treatment in Violation of Title VII and Oregon Revised
          Statutes § 659A.030(1)

          To state a claim for disparate treatment a plaintiff

must allege

                (1) she belongs to a protected class, (2) she was
                qualified for the position in question, (3) she
                was subject to an adverse employment action, and
                (4) similarly situated individuals outside her
                protected class were treated more favorably.

Campbell v. Haw. Dep't of Educ., 892 F.3d 1005, 1012 (9th Cir.

2018)(citing Chuang v. Univ. of Cal. Davis, 225 F.3d 1115, 1123

(9th Cir. 2000)).

          As noted, in her First Amended Complaint Plaintiff

asserts

                Defendant acted against Plaintiff as alleged

8 - OPINION AND ORDER
     Case 3:20-cv-00068-BR    Document 12   Filed 05/06/20   Page 9 of 34




               herein under circumstances in which Defendant did
               not and would not have acted similarly as against
               similarly situated male employees.

                                            * * *

               [Defendant] discriminated against Plaintiff in the
               terms and conditions of her employment based on
               sex.

First Am. Compl. at ¶¶ 25, 35.       Defendant, however, asserts

Plaintiff fails to state a claim because she does not point to

any similarly situated individuals outside of her protected class

who were treated more favorably.       Plaintiff alleges only that

Defendant “would not have acted similarly as against similarly

situated male employees,” but       does not allege any facts to

support her assertion.       First Am. Compl. at ¶ 25.        Vague or

conclusory allegations such as these, however, are insufficient

to state a claim.   See, e.g., Greenlaw v. Adams, 475 F. App'x 179

(9th Cir. 2012)(“[C]onclusory allegations . . . and unwarranted

inferences are not sufficient to defeat a motion to dismiss.”)

(quotation omitted)); Redwind v. W. Union, LLC, No. 3:18-CV-

02094-SB, 2019 WL 3069864, at *4 (D. Or. June 21, 2019), report

and recommendation adopted, No. 3:18- CV-2094-SB, 2019 WL 3069841

(D. Or. July 12, 2019)(“Redwind has not alleged the final

required element.   Although Redwind alleges that Western Union

treats Latinx employees more favorably, Redwind does not allege

that these employees are similarly situated or that Western pays

them a higher salary.”); Simons v. Costco Wholesale Corp.,


9 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 10 of 34




No. 3:18-cv-00755-SB, 2018 WL 7078666, at *3 (D. Or. Dec. 6,

2018)(finding a plaintiff's allegation that he was demoted “for a

purported improper employee practice, for which similarly

situated Caucasian colleagues were neither disciplined, nor

demoted” was “no more than a conclusory assertion that Plaintiff

and his co-workers were similarly situated” because the plaintiff

did “not describe the purported improper employment practice at

issue, or allege facts related to the circumstances of

Defendant's differential treatment”); Demekpe v. Cty. of Los

Angeles, No. 15-cv-06007, 2015 WL 13237302, at *8 (C.D. Cal.

Dec. 8, 2015)(the plaintiff “failed to allege facts showing that

he was ‘similarly situated’ to” employees outside of his

protected class when the plaintiff alleged “only vague facts

about his own conduct and no facts about the conduct” of the

other employees); Barrett v. Kaiser Found. Health Plan of the NW,

No. 3:14-cv- 020160-SI, 2015 WL 1491037, at *3 (D. Or. Apr. 1,

2015)(dismissing the plaintiff's Title VII disparate-treatment

claim because the plaintiff provided “no more than a conclusory

assertion that [the] [p]laintiff and [his comparator] were

similarly situated” and failed to allege any facts about his

comparator's circumstances); Brown v. Litchfield Elementary Sch.

Dist. No. 79, No. 10-2808, 2011 WL 2976874, at *3 (D. Ariz.

Jul. 22, 2011)(dismissing the plaintiff's race-discrimination

claim because the plaintiff did not allege any “facts to


10 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 11 of 34




demonstrate that she and the [comparator] . . . displayed similar

conduct”).

     On this record the Court concludes Plaintiff fails to state

a claim for disparate treatment.      Accordingly, the Court grants

Defendant’s Motion to Dismiss that portion of Plaintiff’s First

and Second Claims for disparate treatment.

     B.      Plaintiff’s First and Second Claims for Hostile Work
             Environment in Violation of Title VII and Oregon
             Revised Statutes § 659A.030(1)

             To state a claim for hostile work environment a

plaintiff must allege:

                  (1) the defendants subjected her to verbal or
                  physical conduct based on her [gender]; (2) the
                  conduct was unwelcome; and (3) the conduct was
                  sufficiently severe or pervasive to alter the
                  conditions of her employment and create an abusive
                  working environment.

Tatum v. Davita Healthcare Partners, Inc., 790 F. App'x 58, 59

(9th Cir. 2019)(quotation omitted).        See also Campbell, 892 F.3d

at 1016 (“To establish a prima facie case, [the plaintiff] must

be able to show that, because of her . . . sex, she was subjected

to unwelcome conduct that was sufficiently severe or pervasive to

alter the conditions of [her] employment and create an abusive

working environment.”)(quotation omitted)).

             Courts have made clear “not all workplace conduct that

may be described as ‘harassment’ affects a ‘term, condition, or

privilege’ of employment within the meaning of Title VII.”

Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986).               For

11 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 12 of 34




example, conduct that “cannot reasonably be inferred as . . .

motivated [by membership in a protected class] (e.g., mockery of

bathroom request)” does not support a hostile-work environment

claim.   Farrens v. Esper, No. 18-56024, 2020 WL 1288453, at *1

n.2 (9th Cir. Mar. 18, 2020).     Similarly, conduct that is

insufficiently severe or pervasive does not support a claim for

hostile work environment.      See, e.g., Rhodes v. Scottsdale Cmty.

Coll., No. CV-18-02063-PHX-RCC, 2019 WL 7194694, at *4 (D. Ariz.

Dec. 26, 2019)(dismissing the plaintiff’s hostile work

environment claim on the ground that the plaintiff failed to

plead facts that showed a sufficiently hostile work environment

when the plaintiff alleged his supervisor “called him ‘too old’

and ‘too fat’” to work as Front of House Manager or Executive

Chef; “sent an email to the hiring board, falsely stating that

Plaintiff’s job performance was subpar”; gave the plaintiff a

negative performance review; and cancelled one of the plaintiff’s

culinary classes); Kortan v. Cal. Youth Auth., 217 F.3d 1104,

1107 (9th Cir. 2000)(the plaintiff alleged her supervisor mailed

postcards to her home; stated females are “castrating bitches”

and histrionic; and called the plaintiff “Medea,” but the

plaintiff did not sufficiently state a hostile work environment

claim); Manatt v. Bank of Am., 339 F.3d 792, 798 (9th Cir. 2003)

(the plaintiff alleged coworkers made racist remarks, called him

“China man,” and “pulled their eyes back with their fingers in an


12 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 13 of 34




attempt to imitate or mock the appearance of Asians,” but the

plaintiff did not sufficiently state a hostile work environment

claim).

          Plaintiff alleges claims for hostile work environment

in her First and Second Claims as follows:

                Defendant, through its agent, harassed Plaintiff
                based on Plaintiff’s sex and thereby created a
                work environment that was hostile towards and
                discriminated against Plaintiff in the terms and
                conditions of her employment based on sex.

                                           * * *

                Defendant’s permitting and failure to address,
                halt, or remedy Lt. Hanthorn’s harassment of
                Plaintiff based on Plaintiff’s sex further created
                a work environment that was hostile towards . . .
                Plaintiff.

First Am. Compl. at ¶¶ 26, 35.      In support of her claims for

hostile work environment Plaintiff alleges:

          !     Beginning in 2011 Lieutenant Hanthorn “began to

                subject [Plaintiff] to serious bullying and

                harassment”;

          !     Lieutenant Hanthorn treated Plaintiff “not just

                unprofessionally but was intentionally and

                maliciously abusive”;

          !     Lieutenant Hanthorn spoke to Plaintiff

                “demeaningly and dismissively and spoke

                derogatorily of [Plaintiff] to her co-workers”;

          !     Lieutenant Hanthorn falsely accused Plaintiff of


13 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 14 of 34




                internal policy violations;

          !     Lieutenant Hanthorn told Plaintiff that her

                questions were stupid or dumb and reacted to

                Plaintiff’s “questions with eye-rolling and heavy

                sighs”;

          !     Lieutenant Hanthorn stated Plaintiff was “high

                maintenance,” dressed “too sexy” for her job, and

                “women like [Plaintiff] did not belong in law

                enforcement”;

          !     when Plaintiff filed a complaint “regarding

                Lieutenant Hanthorn’s abuse,” the Clatsop County

                Human Resources Department “confirmed the

                truthfulness of” Plaintiff’s complaints and

                required Lieutenant Hanthorn to apologize to

                Plaintiff;

          !     Lieutenant Hanthorn, however, “returned to her

                prior bullying and abusive treatment” of

                Plaintiff;

          !     In August 2018 Lieutenant Hanthorn falsely accused

                Plaintiff of misreporting her clock-in time;

          !     The Clatsop County Human Resources Department

                investigated and concluded Lieutenant Hanthorn

                “had engaged in egregious unprofessional, abusive,

                and gender-biased behavior.”


14 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 15 of 34




Although Plaintiff alleges Lieutenant Hanthorn repeatedly engaged

in abusive and bullying behavior towards Plaintiff, she only

identifies four specific examples to support her claim:              In 2018

Lieutenant Hanthorn falsely accused Plaintiff of misreporting her

clock-in time and at some point between 2011 and 2019 Lieutenant

Hanthorn said Plaintiff was “high maintenance,” dressed “too

sexy” for her job, and “women like [Plaintiff] did not belong in

law enforcement.”

          A false accusation of misreporting a clock-in time,

like the example in Farrens of mocking “a bathroom request,” is

not conduct that can “reasonably be inferred as . . . motivated

[by membership in a protected class]” and, therefore, does not

support a hostile-work environment claim.          Farrens, 2020 WL

1288453, at *1 n.2.    Similarly, comments that Plaintiff is high

maintenance or dressed “too sexy” are not comments that this

Court can reasonably infer are motivated by Plaintiff’s gender.

In addition, even if the Court inferred Lieutenant Hanthorn’s

comment that women “like Plaintiff” do not belong in law

enforcement as a comment “motivated by” Plaintiff’s gender, it is

clear that one comment in an eight-year period is insufficient to

support a claim for hostile work environment.           For example, in

Vasquez v. County of Los Angeles the plaintiff alleged the

defendant “continually harassed him but [the plaintiff]

provide[d] specific factual allegations regarding only a few


15 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 16 of 34




incidents.”   349 F.3d 634, 642-43 (9th Cir. 2003).           Specifically,

the plaintiff alleged the defendant made the following statements

”more than six months apart”:      that the plaintiff “had ‘a typical

Hispanic macho attitude’ and that he should consider transferring

to the field because ‘Hispanics do good in the field’”; that the

defendant yelled at the plaintiff in front of others on two

occasions; and that the defendant made two “false complaint[s]”

about the plaintiff a year apart, one in response to a

supervisor’s request for information and one in an incident

report.   Id. at 643.    The Ninth Circuit held the district court

did not err when it dismissed the plaintiff’s hostile work

environment claim because “the events in this case are not severe

or pervasive enough to violate Title VII.”          Id.     See also Kortan,

217 F.3d at 1107 (the plaintiff, who alleged her supervisor

mailed postcards to her home, stated females are “castrating

bitches,” and called the plaintiff “Medea,” did not state a claim

for hostile work environment); Manatt, 339 F.3d at 798 (plaintiff

did not state a claim for hostile work environment when he

alleged coworkers made racist remarks, called him “China man,”

and “pulled their eyes back with their fingers in an attempt to

imitate or mock the appearance of Asians.”); Sanchez v. City of

Santa Ana, 936 F.2d 1027 (9th Cir. 1990)(the court dismissed the

plaintiff's hostile work environment claim on the ground that no

reasonable jury could have found a hostile work environment


16 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20    Page 17 of 34




existed despite allegations that the employer posted a racially

offensive cartoon, made racially offensive slurs, targeted

Latinos when enforcing rules, provided unsafe vehicles to

Latinos, did not provide adequate police backup to Latino

officers, and kept illegal personnel files on plaintiffs because

they were Latino); Jefferson v. Sup. Ct. of Cal., No.

EDCV07700VAPJCRX, 2008 WL 11336497, at *6 (C.D. Cal. Oct. 16,

2008)(court granted the defendant’s motion to dismiss the

plaintiff’s claim for hostile work environment on the ground that

“[f]our instances of alleged racial discrimination over a period

of seventeen years do not allege conduct sufficiently severe or

pervasive to violate Title VII.”).

          Pursuant to the holdings in Vasquez, Kortez, Manatt,

and Sanchez the Court concludes even if it found all four of

Plaintiff’s specific allegations regarding Lieutenant Hanthorn’s

conduct constituted conduct that could “reasonably be inferred as

. . . motivated [by Plaintiff’s membership in a protected

class],” those four incidents over eight years are insufficient

to state a claim for hostile work environment.              Cases in which

courts have found plaintiffs have established a hostile work

environment involved significantly more severe and pervasive

conduct motivated by the plaintiffs’ memberships in protected

classes than Plaintiff alleges here.        For example, in Nichols v.

Azteca Restaurant Entertainers the Ninth Circuit found the


17 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 18 of 34




plaintiff had sufficiently alleged a hostile work environment

when the plaintiff alleged he was called “faggot” and “fucking

female whore” by co-workers and supervisors at least once a week

and several times per day.      256 F.3d 864, 872-73 (9th Cir. 2001).

Similarly, in Draper v. Coeur Rochester, Inc., the Ninth Circuit

found the plaintiff had alleged facts sufficient to state a claim

for hostile work environment when the plaintiff stated her

supervisor made repeated sexual remarks about her over a two-year

period, including calling her “gorgeous” and “beautiful” rather

than her name, telling her about his sexual fantasies and his

desire to have sex with her, commenting on her “ass,” and asking

over a loudspeaker whether she needed help changing clothes.                147

F.3d 1104, 1109 (9th Cir. 1998).

          The Court, therefore, concludes on this record that

Plaintiff has not alleged facts sufficient to state a claim for

hostile work environment.      Accordingly, the Court grants

Defendant’s Motion to Dismiss that portion of Plaintiff’s First

and Second Claims for hostile work environment.

     In summary, the Court concludes Plaintiff has not stated a

claim for sex discrimination under either Title VII or Oregon

Revised Statutes § 659A.030(1).      Accordingly, the Court grants

Defendant’s Motion to Dismiss Plaintiff’s First and Second

Claims.




18 - OPINION AND ORDER
      Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 19 of 34




II.   Plaintiff’s Third Claim for Retaliation in Violation of
      Oregon Revised Statutes § 659A.030(1)(f)

      In her Third Claim for Retaliation in Violation of Oregon

Revised Statutes § 659A.030(1)(f) Plaintiff alleges Defendant

retaliated against her for making reports to the Clatsop County

Human Resources Department about Lieutenant Hanthorn’s behavior

in 2014 and 2018.

      Defendant moves to dismiss Plaintiff’s Third Claim for

retaliation in violation of Oregon Revised Statutes

§ 659A.030(1)(f) on the grounds that the portion of Plaintiff’s

retaliation claim based on her 2014 report is untimely and

Plaintiff fails to state a claim as to the portion of her

retaliation claim based on her 2018 report.

      A.   That portion of Plaintiff’s Third Claim based on her
           2014 report is untimely.

           Oregon Revised Statutes § 659A.030(1)(f) makes it an

unlawful employment practice for “any person to discharge . . .

or otherwise discriminate against any other person because that

other person has opposed any unlawful practice, or because that

other person has filed a complaint, testified or assisted in any

proceeding under this chapter or has attempted to do so.”

           Claims brought pursuant to § 659A.030 are subject to

the limitations period found in Oregon Revised Statutes

§ 659A.875(1), which provides a claim must be brought “within one

year after the occurrence of the unlawful employment practice


19 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 20 of 34




unless a complaint has been timely filed [with the Oregon Bureau

of Labor and Industries (BOLI)] under ORS 659A.820.”             In turn,

Oregon Revised Statutes § 659A.820(2) requires a plaintiff to

file a complaint with BOLI no “later than one year after the

alleged unlawful practice.”      “The filing of [a] BOLI complaint

does not change the one-year requirement [found in

§ 659A.875(1)], but it allows an aggrieved employee an additional

90 days to file a civil action after BOLI issues its notice.”

Bieker v. City of Portland, No. 3:16-CV-00215-BR, 2016 WL

3769753, at *6 (D. Or. July 14, 2016).

          Courts have held incidents that occur outside of the

limitations period cannot be used to support a plaintiff’s claim

for retaliation under § 659A.030(1)(f).         See, e.g., Mousleh v.

Gladstone Auto, LLC, No. 03:10-CV-1562-HZ, 2012 WL 2574812, at *3

(D. Or. July 3, 2012)(”Claims under ORS § 659A.030 have a

one-year statute of limitations.      ORS § 659A.875(1).         Thus,

incidents that occurred before December 23, 2009 cannot be used

to support Plaintiff's state claims.”).         Courts have also

concluded the continuing-tort doctrine does not apply to

retaliation claims such as those at issue here.             As the court

explained in Mousleh:

                Under [the continuing-tort] doctrine, “‘discrete
                discriminatory acts are not actionable if time
                barred, even when they are related to acts alleged
                in timely filed charges', [in contrast,] ‘a
                hostile work environment claim will not be time
                barred [as] long as all acts which constitute the

20 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 21 of 34




                claim are part of the same unlawful employment
                practice and at least one act falls within the
                time period’[.]” Lyons v. England, 307 F.3d 1092,
                1105–1106 (9th Cir. 2002)(quoting AMTRAK v.
                Morgan, 536 U.S. 101, 113 (2002)).2 Thus, if
                applicable, the continuing tort doctrine would
                only apply to Plaintiff's state hostile work
                environment claim for incidents that were part of
                a systematic pattern of conduct that resulted in
                an injury.

2012 WL 2574812, at *3.

          Here Plaintiff does not identify the date that she

filed her BOLI complaint.      Plaintiff, however, alleges in her

First Amended Complaint that she received a Notice of Right to

Sue on December 19, 2019.      The Court, therefore, can reasonably

infer on this record that Plaintiff did not file her complaint

with BOLI within one year of her 2014 report to the Clatsop

County Human Resources Department.         As a result, the Court

concludes that portion of Plaintiff’s retaliation claim based on

her 2014 report is time-barred.

          Accordingly, the Court grants Defendant’s Motion to

Dismiss that portion of Plaintiff’s claim for retaliation in

violation of Oregon Revised Statutes § 659A.030(1)(f) that is

based on her 2014 report to the Clatsop County Human Resources

Department.




     2
       As noted, “[t]he . . . analysis for retaliation under
Title VII and ORS § 659A.030 is substantially similar, and courts
analyze the claims together.” Lindsey v. Clatskanie People’s
Utility Dist., 140 F. Supp. 3d 1077, 1086 (D. Or. 2015).

21 - OPINION AND ORDER
        Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 22 of 34




        B.   Plaintiff has not alleged facts sufficient to state a
             claim for retaliation in violation of Oregon Revised
             Statutes § 659A.030(1)(f) related to her 2018 report.

             “Oregon law . . . prohibits retaliation in employment

against a person who has opposed or complained of unlawful

discrimination.”      Sereno-Morales v. Cascade Food, Inc., 819 F.

Supp. 2d 1148, 1153 (D. Or. 2011).            “In other words, [when] an

employee is acting to vindicate [her] right to be free from

workplace discrimination, the employee may not be subject to an

adverse employment action as a result of such efforts.”                 Id. at

1154.

             To state a claim for retaliation under § 659A.030(1)(f)

a plaintiff must “allege sufficient facts to show” that she

                   (1) engaged in protected activity, such as
                   filing a complaint regarding violations of
                   law or otherwise opposing an unlawful
                   practice; (2) was subjected to an adverse
                   employment action; and (3) the plaintiff's
                   statutorily protected activity was a
                   substantial factor in the employer's adverse
                   employment.

Ewing v. City of Toledo, No. 6:18-CV-01626-MK, 2020 WL 1845814,

at *11 (D. Or. Feb. 21, 2020), report and recommendation adopted,

No. 6:18-CV-01626-MK, 2020 WL 1821453 (D. Or. Apr. 10, 2020)

(citing Sereno-Morales, 819 F. Supp. 2d at 1153; Portland State

Univ. Ch. of Amer. Ass'n of Univ. Profs., 352 Or. 697, 712

(2012); and Medina v. State, 278 Or. App. 579, 588 (2016)).

             Plaintiff alleges the following with respect to her

2018 report:

22 - OPINION AND ORDER
     Case 3:20-cv-00068-BR    Document 12   Filed 05/06/20   Page 23 of 34




                In August 2018, . . . Lt. Hanthorn falsely accused
                [Plaintiff] of mis-reporting her clock-in time
                . . . . [Plaintiff] complained to her immediate
                supervisor, Lisa Griggs, [about] Lt. Hanthorn’s
                false accusation that she had mis-reported her
                clock-in time[.] Ms. Griggs reviewed the relevant
                security camera footage and confirmed that
                [Plaintiff] had been truthful and Lt. Hanthorn’s
                allegations were false. On August 29, 2018,
                [Plaintiff] filed a written complaint with the
                Clatsop County Human Resources Department
                complaining of this and a long line of other
                incidents of Lt. Hanthorn’s ongoing harassment.

                The County Human Resources Department . . .
                investigated and determined that [Plaintiff’s]
                complaints were well founded and that Lt. Hanthorn
                had engaged in egregious unprofessional, abusive,
                and gender-biased behavior. However, . . . the
                County Human Resources Director stated that she
                had no authority to require Lt. Hanthorn to
                refrain from sexist abuse of subordinate
                employees. The only remedy offered to [Plaintiff]
                was that Lt. Hanthorn was instructed to avoid
                [Plaintiff] unless there was a business need to
                interact with her.

                Lt. Hanthorn did not obey the directive to avoid
                [Plaintiff] and instead resumed her previous
                pattern of harassment. In fact, Lt. Hanthorn
                intensified her harassment of [Plaintiff] in
                retaliation for [Plaintiff’s] complaining of Lt.
                Hanthorn’s behavior to Human Resources.

First Am. Compl. at ¶¶       17-19.   Although Plaintiff references a

finding by the Clatsop County Human Resources Department that

Lieutenant Hanthorn engaged in “egregious unprofessional,

abusive, and gender-biased behavior,” Plaintiff does not include

in her First Amended Complaint the specific allegations of

“gender bias” about which she complained to the Human Resources

Department.   Plaintiff alleges only that she reported Lieutenant


23 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 24 of 34




Hanthorn had falsely accused her of misreporting her clock-in

time together with “a long line of [unspecified] other

incidents.”   Plaintiff’s allegations do not include the required

degree of specificity to show that Plaintiff was “acting to

vindicate [her] right to be free from [the kind of] workplace

discrimination” that is prohibited by Oregon Revised Statutes

§ 659A.030.    See Biggs v. City of St. Paul, No. 6:18- CV-506-MK,

2019 WL 4575839, at *16 (D. Or. Mar. 7, 2019), report and

recommendation adopted sub nom. Koch v. City of St. Paul,

No. 6:18-CV-0507-MK, 2019 WL 4544268 (D. Or. Sept. 18, 2019)

(“bullying, general harassment, unlawful spending, and violations

of the City's charter” are “complaints that do not fall under the

protections afforded by ORS 659A.030”).         See also Gahano v.

Sundial Marine & Paper, No. 05-CV-1946-BR, 2007 WL 4462423,

at *7 (D. Or. Dec. 14, 2007)(“Title VII and § 659A.030 do not

constitute a ‘general civility code.’”)(quoting Manatt, 339 F.3d

at 798)).

            The Court concludes on this record that Plaintiff

fails to plead facts sufficient to state a claim for retaliation

under § 659A.030(1)(f) as to her 2018 report.           The Court,

therefore, grants Defendant’s Motion to Dismiss Plaintiff’s

Third Claim for retaliation in violation of Oregon Revised

Statutes § 659A.030(1)(f) related to her 2018 report.

     In summary, the Court grants Defendant’s Motion to Dismiss


24 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 25 of 34




Plaintiff’s Third Claim for retaliation in violation of

§ 659A.030(1)(f) in its entirety.

III. Plaintiff’s Fourth Claim for Whistleblower Retaliation in
     Violation of Oregon Revised Statutes § 659A.203

     In her Fourth Claim for whistleblower retaliation in

Violation of Oregon Revised Statutes § 659A.203 Plaintiff alleges

Defendant retaliated against her for making untimely to the

Clatsop County Human Resources Department about Lieutenant

Hanthorn’s behavior in 2014 and 2018.

     Defendant moves to dismiss Plaintiff’s Fourth Claim for

whistleblower retaliation in violation of Oregon Revised Statutes

§ 659A.203 on the grounds that the portion of Plaintiff’s

whistleblower-retaliation claim based on her 2014 report is

untimely and Plaintiff fails to state a claim as to that portion

of her whistleblower-retaliation claim based on her 2018 report.

     A.   That portion of Plaintiff’s Fourth Claim for
          whistleblower retaliation based on her 2014 report
          is untimely.

          Whistleblower-retaliation claims brought pursuant to

§ 659A.203 are subject to the limitations period in Oregon

Revised Statutes § 659A.875(1), which, as noted, provides a claim

must be brought “within one year after the occurrence of the

unlawful employment practice unless a complaint has been timely

filed [with the Oregon Bureau of Labor and Industries (BOLI)]

under ORS 659A.820.”     See Bieker, 2016 WL 3769753, at *6



25 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20    Page 26 of 34




(explaining Oregon Revised Statutes § 659A.875(1) provides the

statute of limitations for claims brought under Oregon Revised

Statutes § 659A.203); Daniel v. Or. Health & Scis. Univ., 262 F.

Supp. 3d 1079, 1085 (D. Or. 2017)(the “statute of limitations for

claims under ORS 659A.203 is contained in ORS § 59A.875(1)–(2)”)

(quotation omitted)).    As noted, § 659A.820(2) requires a

plaintiff to file a complaint with BOLI no “later than one year

after the alleged unlawful practice.”        Moreover, “[t]he filing of

[a] BOLI complaint does not change the one-year requirement

[found in § 659A.875(1)], but it allows an aggrieved employee an

additional 90 days to file a civil action after BOLI issues its

notice.”   Bieker, 2016 WL 3769753, at *6.

           As with retaliation claims brought pursuant to

§ 659A.030(1)(f), courts have held incidents that occur outside

of the limitations period cannot be used to support claims for

whistleblower retaliation under § 659A.203.          See, e.g., Bieker,

2016 WL 3769753, at *7 (“Plaintiff's first complaint with BOLI

was filed on August 25, 2014, and BOLI issued a Notice of Right

to File a Civil Suit on August 20, 2015. . . .              Accordingly,

Plaintiff's First Claim is barred by the statute of limitations

in § 659A.875(1) to the extent that Plaintiff seeks to recover

for events that occurred before August 25, 2013, more than one

year prior to the filing of his BOLI complaint.”); Smeenk v.

Faught, No. 1:17-CV-01466-CL, 2019 WL 333545, at *4 (D. Or.


26 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 27 of 34




Jan. 25, 2019)(“Plaintiff filed this lawsuit [alleging claims for

whistleblower retaliation in violation of § 659A.203] on

September 18, 2017.    Therefore, his claims for damages resulting

from the 2010 oral reprimand with an accompanying memorandum

. . . and the February 2015 performance memorandum . . . are

barred by the applicable statutes of limitations.”); Daniel, 262

F. Supp. 3d at 1085 (“[T]here is no doubt that [the plaintiff’s]

[claim under § 659A.203] would be timely . . . [as to] all

challenged events [that] occurr[ed] within one year of filing.”);

Kubinski v. Mt. Hood Cmty. Coll., No. 3:14-CV-1155-AC, 2016 WL

492765, at *12 (D. Or. Feb. 8, 2016)(“As this conduct falls

outside the one-year statute of limitations for his state

whistleblower retaliation claims, [the plaintiff] is barred from

relying on this retaliatory conduct in support of such claims.”).

In addition, as explained above, the continuing-tort doctrine

does not apply to retaliation claims such as those at issue here.

See Mousleh, 2012 WL 2574812, at *3.

          As noted, Plaintiff does not identify the date that she

filed her BOLI complaint.      Plaintiff, however, alleges in her

First Amended Complaint that she received a Notice of Right to

Sue on December 19, 2019.      The Court, therefore, can reasonably

infer on this record that Plaintiff did not file her complaint

with BOLI within one year of her 2014 complaint.            As a result,

the Court concludes the portion of Plaintiff’s whistleblower


27 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 28 of 34




retaliation claim that is based on her 2014 is time-barred.

          Accordingly, the Court grants Defendant’s Motion to

Dismiss that portion of Plaintiff’s claim for retaliation in

violation of Oregon Revised Statutes § 659A.203 that is based on

her 2014 complaint.

     B.   Plaintiff has not alleged facts sufficient to establish
          that she made a “qualifying disclosure or report”
          within the meaning of Oregon Revised Statutes
          § 659A.203 related to her 2018 report.

          As to Plaintiff’s whistleblower-retaliation claim based

on her 2018 report, Defendant asserts Plaintiff fails to state a

claim because she has not alleged facts sufficient to show that

she made a qualifying report or disclosure to her supervisor and

to the Clatsop County Human Resources Department within the

meaning of § 659A.203.

          Oregon Revised Statute § 659A.203(1)(b) provides:

                [I]t is an unlawful employment practice for any
                public or nonprofit employer to . . . take or
                threaten to take disciplinary action against an
                employee for the disclosure of any information
                that the employee reasonably believes is evidence
                of:

                      (A) A violation of any federal, state or
                      local law, rule or regulation by the public
                      or nonprofit employer;

                      (B) Mismanagement, gross waste of funds or
                      abuse of authority or substantial and
                      specific danger to public health and safety
                      resulting from action of the public or
                      nonprofit employer.

          To state a claim for whistleblower retaliation under


28 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 29 of 34




§ 659A.203 a plaintiff must “allege sufficient facts to show”

                (1) [she] engaged in a protected activity (i.e.,
                made a qualifying disclosure or report); (2) [she]
                suffered an adverse employment decision; and
                (3) there was a causal link between the protected
                activity and the adverse employment decision.

Ewing v. City of Toledo, No. 6:18-CV-01626-MK, 2020 WL 1845814,

at *15 (D. Or. Feb. 21, 2020), report and recommendation adopted,

No. 6:18-CV-01626-MK, 2020 WL 1821453 (D. Or. Apr. 10, 2020)

(citing Brunozzi v. Cable Comm., Inc., 851 F.3d 990 (9th Cir.

2017)).   “Protected disclosures or reports may be made to either

internal or external authorities.”         Ewing, 2020 WL 1845814, at

*15 (citing Bjurstrom v. Oregon Lottery, 202 Or. App. 162, 169,

172 (2005)).   “Under ORS 659A.203 . . . the employee must have an

objectively reasonable belief that she is reporting a violation

. . . of a state or federal law, rule or regulation” or

“[m]ismanagement, gross waste of funds or abuse of authority or

substantial and specific danger to public health and safety

resulting from action of the public or nonprofit employer.”

Manley v. Clackamas Cty. Sheriff's Office, No. 3:18-CV-02060-MO,

2020 WL 363388, at *2 (D. Or. Jan. 21, 2020)(citing Hall v.

State, 274 Or. App. 445, 453 (2015)).

           In Bjurstrom v. Oregon Lottery the Oregon Court of

Appeals examined what is considered “[m]ismanagement, gross waste

of funds or abuse of authority or substantial and specific danger

to public health and safety resulting from action of the public


29 - OPINION AND ORDER
      Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 30 of 34




or nonprofit employer” within the meaning of § 659A.203.               202 Or.

App. 162 (2005).    In Bjurstrom the plaintiff brought an action

against his employer alleging, among other things, that the

defendant violated Oregon Revised Statutes § 659A.203 when it

terminated Plaintiff “in retaliation for making intra-agency

complaints on matters of agency policy and practice.”               202 Or.

App. at 164.    Specifically, the plaintiff alleged he was

terminated in retaliation for “speaking out” about four issues:

                 (1) Lottery's policy on the personal use of
                 company-purchased safety shoes; (2) a Lottery
                 manager's alleged harassment of a coworker;
                 (3) Lottery's policy regarding what plaintiff
                 regarded as excessive breaks by managers and the
                 sale of decommissioned ladders; and (4) Lottery's
                 human resources department's alleged incompetence.

Id.   The Oregon Court of Appeals concluded

                 [the] plaintiff's complaints were not within the
                 purview of the statute, that is, they do not
                 amount to the “disclosure of any information that
                 the employee reasonably believes is evidence of”
                 either a violation of law or “[m]ismanagement,
                 gross waste of funds or abuse of authority or
                 substantial and specific danger to public health
                 and safety resulting from action of the state[.]”
                 Plaintiff therefore cannot prevail as a matter of
                 law. Even if [the plaintiff] was fired because of
                 his complaints and not because of his dishonesty
                 and threatening conduct . . . the termination was
                 not a violation of the Whistleblower Law.

Id. at 168-69.    The court explained

                 protected disclosures of “mismanagement” are
                 limited to disclosures of information similar in
                 magnitude to the other listed categories. Such
                 disclosures . . . do not include routine
                 complaints about policies that employees must
                 implement or practices that employees do not like.

30 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 31 of 34




                 Rather . . . the legislature intended
                 “mismanagement” to refer to serious agency
                 misconduct having the effect of actually or
                 potentially undermining the agency's ability to
                 fulfill its public mission.

                                           * * *

                 Plaintiff's disclosure concerning the practice of
                 prohibiting employees from wearing Lottery-owned
                 shoes outside of working hours is a quotidian
                 complaint concerning his employer's execution of
                 discretionary Lottery policy, not mismanagement
                 . . . . Plaintiff's complaints concerning
                 Newton's disparaging comments to a colleague about
                 his stature are slightly more of a problem. If
                 true, the report of the demeaning incident
                 indicates an inappropriate interaction; however,
                 it was . . . not of a magnitude that could affect
                 the agency's stewardship of public funds or its
                 ability to fulfill its mission.

Id. at 173-74.

          Here Plaintiff alleges the following in support of her

whistleblower-retaliation claim as to her 2018 report:

                 In August 2018, . . . Lt. Hanthorn falsely accused
                 [Plaintiff] of mis-reporting her clock-in time
                 . . . . [Plaintiff] complained to her immediate
                 supervisor, Lisa Griggs, [about] Lt. Hanthorn’s
                 false accusation that she had mis-reported her
                 clock-in time[.] Ms. Griggs reviewed the relevant
                 security camera footage and confirmed that
                 [Plaintiff] had been truthful and Lt. Hanthorn’s
                 allegations were false. On August 29, 2018,
                 [Plaintiff] filed a written complaint with the
                 Clatsop County Human Resources Department
                 complaining of this and a long line of other
                 incidents of Lt. Hanthorn’s ongoing harassment.

                 The County Human Resources Department . . .
                 investigated and determined that [Plaintiff’s]
                 complaints were well founded and that Lt. Hanthorn
                 had engaged in egregious unprofessional, abusive,
                 and gender-biased behavior.


31 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 32 of 34




First Am. Compl. at ¶¶ 17-18.      Plaintiff’s complaint to Griggs

and the Clatsop County Human Resources Department that Lieutenant

Hanthorn falsely accused Plaintiff of misreporting her clock-in

time is the kind of “quotidian complaint concerning [her]

employer's execution of” a policy of the Clatsop County Sheriff’s

Office (i.e., clocking in) that the court found in Bjurstrom did

not constitute what an employee could “reasonably believe[] to be

unlawful practices or policies, mismanagement, gross waste of

funds or abuse of authority, or substantial and specific danger

to public health and safety.”      Id. at 175.      Plaintiff also

alleges she complained to Clatsop County Human Resources

Department about “a long line of other incidents of

Lt. Hanthorn’s ongoing harassment,” but Plaintiff fails to allege

any specific facts to support her complaints.           The Court is

unable to draw any reasonable inferences from Plaintiff’s

conclusory allegations that she complained about matters that an

employee could objectively, reasonably believe were “unlawful

practices or policies, mismanagement, gross waste of funds or

abuse of authority, or substantial and specific danger to public

health and safety.”    See, e.g., Biggs, 2019 WL 4575839, at *13

(“[T]his allegation is too vague and conclusory to meet the

standards in either ORS 659A.199 or ORS 659A.203. . . .              [The

plaintiff] has not alleged what rules, laws or policies he

believed the City to have violated, nor has he alleged facts in


32 - OPINION AND ORDER
     Case 3:20-cv-00068-BR    Document 12   Filed 05/06/20   Page 33 of 34




support of those beliefs.”).

          The Court concludes on this record that Plaintiff fails

to allege sufficiently that she “engaged in a protected activity

(i.e., made a qualifying disclosure or report)” within the

meaning of § 659A.203.       See Ewing, 2020 WL 1845814, at *15.

     C.   Plaintiff has not alleged facts sufficient to establish
          that she suffered an adverse employment decision within
          the meaning of Oregon Revised Statutes § 659A.203
          related to her 2018 report.

          As to Plaintiff’s 2018 report to her supervisor and to

the Clatsop County Human Resources Department, Defendant asserts

Plaintiff fails to state a claim for whistleblower retaliation

because she has not alleged facts sufficient to show that she

suffered an adverse employment decision within the meaning of

§ 659A.203.

          As noted, to state a claim for whistleblower

retaliation under § 659A.203 a plaintiff must “allege sufficient

facts to show” that

                (1) [she] engaged in a protected activity (i.e.,
                made a qualifying disclosure or report); (2) [she]
                suffered an adverse employment decision; and
                (3) there was a causal link between the protected
                activity and the adverse employment decision.

Ewing, 2020 WL 1845814, at *15.       Plaintiff alleges after she

complained to her supervisor and submitted her August 2018 report

to Clatsop County Human Resources, “Lt. Hanthorn did not obey the

directive to avoid [Plaintiff] and instead resumed her previous

pattern of harassment.       In fact, Lt. Hanthorn intensified her

33 - OPINION AND ORDER
     Case 3:20-cv-00068-BR   Document 12   Filed 05/06/20   Page 34 of 34




harassment of [Plaintiff] in retaliation for [Plaintiff’s]

complaining of Lt. Hanthorn’s behavior to Human Resources.”

First Am. Compl. at ¶ 17.

          The Court concludes Plaintiff’s allegations are too

vague and conclusory to support an inference that Plaintiff

suffered any actionable adverse employment action.             The Court,

therefore, concludes on this record that Plaintiff has failed to

state a claim for whistleblower retaliation in violation of

Oregon Revised Statutes § 659A.203.        Accordingly, the Court

grants Defendant’s Motion to Dismiss Plaintiff’s Fourth Claim for

whistleblower retaliation.



                               CONCLUSION

     For these reasons, the Court GRANTS Defendant’s Motion (#8)

to Dismiss Plaintiff’s First Amended Complaint.             The Court also

GRANTS Plaintiff leave to file a Second Amended Complaint no

later than June 8, 2020, to cure the deficiencies set out in this

Opinion and Order.

     IT IS SO ORDERED.

     DATED this 6th day of May, 2020.

                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




34 - OPINION AND ORDER
